Title: To James Madison from Thomas S. Manning, 15 November 1811
From: Manning, Thomas S.
To: Madison, James


Sir
Philadelphia 15th Novr. 1811.
In addressing you, I am at a loss to know whether I might address you by the endearing appellation I could one of your predecessors, were he living; but be that as it may, I have ventured to arrest your attention by forwarding you the 7th No. of The Freemason’s Magazine. I do not wish you to throw away your precious moments in delving through 80 pages of a periodical publication, nor shall I detain you to con a lengthy epistle from an obscure individual. Will therefore hastily conclude by a request, that you would bestow a few minutes in the perusal of a National Article, entitled “Valley Forge.” With sentiments of esteem
T. S. Manning
